                                  Case 2:20-ap-01484-ER           Doc 10 Filed 02/26/21 Entered 02/26/21 06:40:32     Desc
                                                                   Main Document    Page 1 of 4



                                   1   JOSEPH L. STEINFELD, JR.
                                       jsteinfeld@askllp.com
                                   2   BRIGETTE MCGRATH
                                   3   bmcgrath@askllp.com
                                       GARY D. UNDERDAHL
                                   4   gunderdahl@askllp.com
                                       ASK LLP, 2600 Eagan Woods Drive
                                   5   Suite 400, St. Paul, MN 55121
                                       Tel: (651) 406-9665 / Fax: (651) 406-9676
                                   6

                                   7   Counsel to Liquidating Trustee

                                   8                              UNITED STATES BANKRUPTCY COURT
                                   9            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                  10
2600 EAGAN WOODS DR., SUITE 400




                                       In re                                             Lead Case No. 2:18-bk-20151-ER
                                  11
                                                                                         Jointly administered with:
       EAGAN, MN 55121




                                       VERITY HEALTH SYSTEM OF
        (651) 406-9665




                                  12   CALIFORNIA, INC., et al.,                         Case No. 2:18-bk-20162-ER;
           ASK LLP




                                                                                         Case No. 2:18-bk-20163-ER;
                                  13                Debtors and Debtors In Possession.   Case No. 2:18-bk-20164-ER;
                                                                                         Case No. 2:18-bk-20165-ER;
                                  14                                                     Case No. 2:18-bk-20167-ER;
                                                                                         Case No. 2:18-bk-20168-ER;
                                       Howard Grobstein, Liquidating Trustee for the     Case No. 2:18-bk-20169-ER;
                                  15
                                       VHS Liquidating Trust,                            Case No. 2:18-bk-20171-ER;
                                  16                                                     Case No. 2:18-bk-20172-ER;
                                                     Plaintiff,                          Case No. 2:18-bk-20173-ER;
                                  17                                                     Case No. 2:18-bk-20175-ER;
                                       v.                                                Case No. 2:18-bk-20176-ER;
                                  18                                                     Case No. 2:18-bk-20178-ER;
                                       WageWorks, Inc.,                                  Case No. 2:18-bk-20179-ER;
                                  19                                                     Case No. 2:18-bk-20180-ER;
                                                    Defendant.                           Case No. 2:18-bk-20181-ER;
                                  20
                                                                                         Chapter 11 Cases
                                  21
                                                                                         Hon. Ernest M. Robles
                                  22
                                                                                         Adversary No. 20-01484
                                  23
                                                                                                 NOTICE OF VOLUNTARY
                                  24                                                          DISMISSAL OF AN ADVERSARY
                                                                                                     PROCEEDING
                                  25                                                         THAT DOES NOT INVOLVE CLAIMS
                                                                                                   UNDER 11 U.S.C. § 727
                                  26
                                                                                                     [FRBP 7041(a)]
                                  27

                                  28


                                                                                       -1-
                                  Case 2:20-ap-01484-ER         Doc 10 Filed 02/26/21 Entered 02/26/21 06:40:32                Desc
                                                                 Main Document    Page 2 of 4



                                   1          A complaint was filed on August 28, 2020 and none of the claims involve 11 U.S.C. §
                                   2   727. No response has been filed with the Court or served on the Plaintiff. The Plaintiff hereby
                                   3
                                       voluntarily dismisses the Complaint, pursuant to Federal Rule of Civil Procedure
                                   4
                                       41(a)(1)(A)(i), incorporated by Federal Rule of Bankruptcy Procedure 7041(a). This dismissal is
                                   5
                                       with prejudice.
                                   6

                                   7

                                   8
                                                                                            ASK LLP
                                   9                                                        2600 Eagan Woods Drive
                                                                                            Suite 400, St. Paul, MN 55121
                                  10                                                        Tel: (651) 406-9665 / Fax: (651) 406-9676
2600 EAGAN WOODS DR., SUITE 400




                                                                                            Joseph L. Steinfeld, Jr.
                                  11
                                                                                            Brigette McGrath
       EAGAN, MN 55121
        (651) 406-9665




                                  12                                                        Gary D. Underdahl
           ASK LLP




                                  13                                                        By: /s/ Gary D. Underdahl
                                                                                               Gary D. Underdahl, MN SBN 0301693
                                  14                                                           (Admitted Pro Hac Vice)
                                  15
                                                                                            Counsel for the Liquidating Trustee
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28


                                                                                          -2-
                                  Case 2:20-ap-01484-ER        Doc 10 Filed 02/26/21 Entered 02/26/21 06:40:32                Desc
                                                                Main Document    Page 3 of 4



                                   1                              PROOF OF SERVICE OF DOCUMENT
                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                                       business address is: ASK LLP 2600 Eagan Woods Drive, Suite 400, Eagan, MN 55121
                                   3
                                       A true and correct copy of the foregoing document entitled: NOTICE OF VOLUNTARY
                                   4
                                       DISMISSAL OF AN ADVERSARY PROCEEDING THAT DOES NOT INVOLVE
                                   5   CLAIMS UNDER 11 U.S.C. § 727 will be served or was served (a) on the judge in chambers in
                                       the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
                                   6
                                       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                   7   (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
                                       served by the Court via NEF and hyperlink to the document. On February 26, 2021
                                   8
                                          X I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
                                   9   determined that the following persons are on the Electronic Mail Notice List to receive NEF
                                       transmission at the email addresses stated below:
                                  10   tania.moyron@dentons.com; jsteinfeld@askllp.com;
2600 EAGAN WOODS DR., SUITE 400




                                  11
       EAGAN, MN 55121
        (651) 406-9665




                                       2. SERVED BY UNITED STATES MAIL: On February 26, 2021, I served the following
                                  12
           ASK LLP




                                       persons and/or entities at the last known addresses in this bankruptcy case or adversary
                                  13   proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
                                       mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                                  14   declaration that mailing to the judge will be completed no later than 24 hours after the document
                                       is filed:
                                  15

                                  16   Honorable Ernest M. Robles
                                       United States Bankruptcy Court
                                  17   Central District of California
                                       Edward R. Roybal Federal Building and Courthouse
                                  18   255 E. Temple Street, Suite 1560 / Courtroom 1568
                                       Los Angeles, CA 90012
                                  19

                                  20   WageWorks, Inc.
                                       ATTN: Michelle Sangter
                                  21   1825 South Grant Street, Suite 725
                                       San Mateo, CA 94402
                                  22
                                       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                  23
                                       TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                                  24   F.R.Civ.P. 5 and/or controlling LBR, on _______
                                          X I served the following persons and/or entities by personal delivery, overnight mail
                                  25   service, or (for those who consented in writing to such service method), by facsimile
                                       transmission and/or email as follows. Listing the judge here constitutes a declaration that
                                  26   personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours
                                       after the document is filed.
                                  27

                                  28


                                                                                         -3-
                                  Case 2:20-ap-01484-ER        Doc 10 Filed 02/26/21 Entered 02/26/21 06:40:32                 Desc
                                                                Main Document    Page 4 of 4



                                   1   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                                       and correct.
                                   2

                                   3   February 26, 2021 /s/ Jean Esslinger
                                                         Jean Esslinger
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10
2600 EAGAN WOODS DR., SUITE 400




                                  11
       EAGAN, MN 55121
        (651) 406-9665




                                  12
           ASK LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28


                                                                                         -4-
